[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                       FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                    January 22, 2007
                                 No. 06-14111                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                         D. C. Docket No. 00-00036-CR-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

RAYMOND BRADDOCK HILL,

                                                               Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (January 22, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Raymond Braddock Hill appeals his 24-month sentence for violation of

supervised release, arguing that his sentence is unreasonable because the district
court did not meet its statutory obligation to consider the factors listed in 18 U.S.C.

§ 3553(a) when imposing the sentence.1 Upon careful consideration of the record

and the parties’ briefs, we discern no reversible error.

       We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). The reasonableness standard applies to the ultimate sentence, not each

individual decision made during the sentencing process. United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). Such review is deferential,

requiring us to evaluate “whether the sentence imposed by the district court fails to

achieve the purposes of sentencing as stated in section 3553(a).” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both [the] record and the factors in section 3553(a).” Id.

       When sentencing a defendant upon revocation of supervised release, a court

must consider: (1) “the nature and circumstances of the offense and the history and

characteristics of the defendant,” 18 U.S.C. § 3553(a)(1); (2) “the need for the

sentence . . . to afford adequate deterrence[,] protect the public from further


       1
         As an initial matter, the government argues that the proper standard of review is plain
error, while Hill argues that the standard is reasonableness. We need not decide the issue,
however, because Hill’s sentence is reasonable and therefore is due to be affirmed under either
standard of review.

                                                2
crimes[,] and . . . provide the defendant with [education or training and medical

care or treatment],” 18 U.S.C. § 3553(a)(2)(B)-(D); (3) the policy statements in

chapter seven of the Sentencing Guidelines, 18 U.S.C. § 3553(a)(4)-(5); (4) “the

need to avoid unwarranted sentence disparities,” 18 U.S.C. § 3553(a)(6); and (5)

“the need to provide restitution to any victims of the offense,” 18 U.S.C. §

3553(a)(7). See 18 U.S.C. § 3583(e) (providing that the court may revoke a term

of supervised release after considering the sentencing factors set forth in 18 U.S.C.

§§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)).

District courts do not, however, need to establish the reasonableness of the

sentences they impose by explicitly considering every factor from § 3553(a) on the

record; some indication in the record that the court adequately and properly

considered appropriate factors in conjunction with the sentence will be sufficient.

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      The Sentencing Guidelines applying to revocation of probation, which

appear in chapter seven, “are merely advisory, and it is enough that there is some

indication the district court was aware of and considered them.” United States v.

Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000). The district court may impose

any sentence within the statutory maximum, and a sentence in excess of the chapter

seven range is permitted so long as it is within the range imposed by Congress.



                                            3
United States v. Hofierka, 83 F.3d 357, 362-63 (11th Cir. 1996). Furthermore, as a

general sentencing principle post-Booker, the district court is not under a

“prescription [from this Court] regarding the appropriate deference to give the

Guidelines[.]” United States v. Hunt, 459 F.3d 1180, 1184 (11th Cir. 2006).

Rather, the district court has the discretion to determine on a case-by-case basis the

weight that it gives to the guidelines, as long as it considers § 3553(a) in its

entirety. Id.

       As an initial matter, the record shows that the district court considered the

applicable guideline range—both the government and the defense noted that the

sentencing guideline range was 12 to 18 months, and neither disputed that the

statutory maximum is 24 months. Regarding the § 3553(a) factors, although the

district court did not expressly state that it had considered the factors, it is

nevertheless clear from review of the sentencing transcript that the court

considered the appropriate factors in this case. See Scott, 426 F.3d at 1329.

Specifically, the district court stated:

       We’ve got five convictions here. . . . [I]t’s one of the worst that I’ve
       seen in years. And these are not crimes where people were shot nor
       kidnapped or physically abused, but peoples’ finances have been
       messed up. Financially it’s been probably a headache and . . . a
       nightmare for people whose checks have bounced as a result of this
       type of activity.

Further, the court elaborated on its reasons for the 24-month sentence:

                                             4
      [T]his is based on the fact that we’ve had this series of convictions,
      some five convictions—well, basically the same type of criminal
      conduct. Apparently imprisonment has made no impression on the
      Defendant, other than the fact that he’s seen the light and he says he’s
      willing to abide by the law at this time. But my recollection is that
      I’ve heard that argument before. I hope, I hope that you’ve learned
      your lesson.

With these statements, the court demonstrated its consideration of: (1) the nature

and circumstances of the violation, see 18 U.S.C. § 3553(a)(1); (2) Hill’s history

and characteristics, particularly his criminal history, see 18 U.S.C. § (a)(1); (3) the

need to afford adequate deterrence to criminal conduct, see 18 U.S.C.

§ 3553(a)(2)(B); and (4) the need to protect the public from further crimes of the

defendant, see 18 U.S.C. § 3553(a)(2)(C).

      Thus, Hill’s sentence was reasonable, and we affirm accordingly.

      AFFIRMED.




                                           5